                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                     AT KNOXVILLE

  ALFRED R. FINSTER,                               )
                                                   )         Case No. 3:21-cv-133
          Plaintiff,                               )
                                                   )         Judge Travis R. McDonough
  v.                                               )
                                                   )         Magistrate Judge Debra C. Poplin
  ANDERSON COUNTY DETENTION                        )
  FACILITY, et al.,                                )
                                                   )
          Defendants.                              )
                                                   )


                                  MEMORANDUM AND ORDER


         Plaintiff, a prisoner housed at the Anderson County Detention Facility (“ACDF”), is

 proceeding pro se and in forma pauperis in a civil rights action under 42 U.S.C. § 1983.

 Plaintiff’s amended complaint is before the Court for screening in compliance with the Prison

 Litigation Reform Act (“PLRA”) (Doc. 6).

 I.      SCREENING STANDARD

         Under the PLRA, district courts must screen prisoner complaints and sua sponte dismiss

 any claims that are frivolous or malicious, fail to state a claim for relief, or are against a

 defendant who is immune. See 28 U.S.C. §§ 1915(e)(2)(B), 1915A; Benson v. O’Brian, 179

 F.3d 1014 (6th Cir. 1999). The dismissal standard articulated by the Supreme Court in Ashcroft

 v. Iqbal, 556 U.S. 662 (2009), and Bell Atl. Corp. v. Twombly, 550 U.S. 544 (2007), “governs

 dismissals for failure state a claim under [28 U.S.C. §§ 1915(e)(2)(B) and 1915A] because the

 relevant statutory language tracks the language in Rule 12(b)(6).” Hill v. Lappin, 630 F.3d 468,

 470-71 (6th Cir. 2010). Thus, to survive an initial review under the PLRA, a complaint “must




Case 3:21-cv-00133-TRM-DCP Document 7 Filed 05/12/21 Page 1 of 10 PageID #: 34
 contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its

 face.’” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 570).

         To state a claim under 42 U.S.C. § 1983, a plaintiff must establish that he was deprived

 of a federal right by a person acting under color of state law. 42 U.S.C. § 1983; Braley v. City of

 Pontiac, 906 F.2d 220, 223 (6th Cir. 1990) (stating that “Section 1983 does not itself create any

 constitutional rights; it creates a right of action for the vindication of constitutional guarantees

 found elsewhere”).

         Courts liberally construe pro se pleadings filed in civil rights cases and hold them to a

 less stringent standard than formal pleadings drafted by lawyers. Haines v. Kerner, 404 U.S.

 519, 520 (1972). However, allegations that give rise to a mere possibility that a plaintiff might

 later establish undisclosed facts supporting recovery are not well-pled and do not state a

 plausible claim. Twombly, 550 U.S. at 555, 570. Further, formulaic and conclusory recitations

 of the elements of a claim which are not supported by specific facts are insufficient to state a

 plausible claim for relief. Iqbal, 556 U.S. at 681.

 II.     ALLEGATIONS OF AMENDED COMPLAINT

         Plaintiff had bladder cancer approximately a decade ago, and he now wears a urostomy

 appliance (“UA”) to collect urine. (Doc. 6, at 4.) Plaintiff asserts that deputies of ACDF and

 nurses of its contract medical provider, Southern Health Partners (“SHP”), fail to timely replace

 his UAs when they begin leaking. (Id. at 4.) Plaintiff contends that he has to wait for medical

 staff to be notified and respond to his request, or, if the failure occurs at night, he has to sit or lie

 in urine-soaked clothes until a nurse comes on duty the following morning. (Id. at 4–5.)

         Plaintiff claims that from January 2021 through mid-March 2021, SHP was providing an

 inferior UA for Plaintiff’s medical needs, which caused him to need a new one every two or

 three days. (Id. at 5.) During this time, Nurse Lawson told Plaintiff he would be limited to one

                                                     2
Case 3:21-cv-00133-TRM-DCP Document 7 Filed 05/12/21 Page 2 of 10 PageID #: 35
 UA per week. (Id. at 6.) Sergeant Hartsfield and Nurses Artz, Hison, and Lawson accused

 Plaintiff of causing the UA to fail by not properly maintaining it. (Id. at 5.)

        On September 13, 2020, Plaintiff awoke to find that his UA had failed in his sleep (Id. at

 5.) Plaintiff cleaned the bed and floor, put on dry clothes, and used the intercom to report the

 incident to ACDF deputies. (Id.) Plaintiff was told he would have to wait for SHP staff to come

 on duty. (Id.) Plaintiff had still not received a new UA by the time Deputy Brisk was serving

 breakfast, so Plaintiff told Deputy Brisk of his need. (Id.) The same morning, Plaintiff also told

 Deputy Perry of the situation. (Id.) By this point, Plaintiff’s clothes were wet again, and urine

 was puddled on the floor and seeping under the door into the common area. (Id.) Deputy Brisk

 came by Plaintiff’s cell and, noticing the urine on the floor, ordered Plaintiff to clean it up. (Id.)

 Plaintiff, who was sitting in his wheelchair near the door, refused and was maced by Deputy

 Brisk. (Id.) Afterwards, Plaintiff refused a shower, stating that it only “exa[c]erbates the

 chemical spray.” (Id.) Sergeant Hartsfield gave Plaintiff another set of clean clothes and left

 (Id.) When a nurse was passing out medications, she told Plaintiff she was not aware that

 Plaintiff needed a new UA. (Id. at 6.) About an hour after Plaintiff spoke to the nurse, Deputy

 Perry brought Plaintiff a new UA. (Id.)

        Plaintiff maintains that a similar situation occurred in March 2021. (Id.) On that

 occasion, Plaintiff’s UA failed and urine leaked onto the floor. (Id.) Deputy Perry ordered

 Plaintiff to clean the area, and Plaintiff refused to do so until the leaking was stopped by

 application of a new UA. (Id.) Deputy Perry maced Plaintiff and removed everything from

 Plaintiff’s cell for three days. (Id.) When Plaintiff’s property was returned, his calendar and

 notes were missing. (Id.) Also in March 2021, Plaintiff was given a “mis-cut UA” that Nurse

 Hoffner refused to replace, instead telling Plaintiff to “make it work.” (Id.)




                                                    3
Case 3:21-cv-00133-TRM-DCP Document 7 Filed 05/12/21 Page 3 of 10 PageID #: 36
        On December 27, 2020, Nurse Denaikis gave Plaintiff Ibuprofen and an antibiotic for an

 infected tooth. (Id.) Nurse Denaikis asked Plaintiff to take a drink of water, and Plaintiff

 advised her that he had already swallowed the pills and showed her the inside of his mouth. (Id.)

 As she walked away, Nurse Denaikis told Plaintiff that she would stop treating Plaintiff’s

 infection because he did not drink water. (Id.) The next day, Nurse Artz replied to Plaintiff’s

 grievance about the incident stating that it was SHP policy to stop medications if no water was

 taken with the medication. (Id. at 6–7.)

        On February 2, 2021, Plaintiff asked officers for a new UA just before dinner. (Id. at 7.)

 Because Plaintiff was limited to one UA per week, however, he did not receive a new UA until

 February 4, 2021. (Id.)

        Plaintiff asks this Court to order (1) Defendants to compensate him monetarily, (2) the

 implementation of policy changes to address inmate medical needs; and (3) that ACDF be

 required to provide twenty-four-hour healthcare. (Id. at 6.)

 III.   DISCUSSION

        A.      Property

        To the extent Plaintiff seeks to hold Deputy Perry liable for any loss or misplacement of

 Plaintiff’s personal property, any potential remedy available to Plaintiff lies in State, not Federal,

 law. The United States Supreme Court has held that the Due Process Clause of the Fourteenth

 Amendment is not violated when a State employee randomly deprives an individual of property,

 provided that the State makes available a meaningful post-deprivation remedy. Parratt v.

 Taylor, 451 U.S. 527, 543 (1981), overruled on other grounds by Daniels v. Williams, 474 U.S.

 327 (1986); see also Hudson v. Palmer, 468 U.S. 517, 533 (1984) (extending Parratt’s holding

 to intentional deprivations of property). Plaintiff has not pled that Tennessee’s post-deprivation

 procedures are inadequate for redressing the alleged wrong as is necessary to sustain his § 1983

                                                   4
Case 3:21-cv-00133-TRM-DCP Document 7 Filed 05/12/21 Page 4 of 10 PageID #: 37
 claim. See Vicory v. Walton, 721 F.2d 1062, 1063 (6th Cir. 1983). Additionally, the Court notes

 that Tennessee law provides for the recovery of personal property. See McQuiston v. Ward, No.

 2001-201-COA-R3-CV, 2001 WL 839037, at * 1 (Tenn. Ct. App. July 25, 2001) (citing Tenn.

 Code. Ann. §§ 29-30-101, 29-30-201). Plaintiff has not shown that these State remedies are

 inadequate, and therefore has not stated a claim that would entitle him to relief under § 1983 for

 the loss of his personal property. This claim will be DISMISSED.

        B.      Medical Care

        Plaintiff also alleges that he has been denied medication and replacement of UA devices

 in violation of his constitutional right to adequate medical treatment. It is well settled that the

 Constitution does not guarantee a prisoner “unqualified access to healthcare.” Hudson v.

 McMillian, 503 U.S. 1, 9 (1992). However, the denial of adequate medical care to a prisoner can

 violate the Eighth Amendment’s prohibition against cruel and unusual punishment, which

 proscribes acts or omissions that produce an “unnecessary and wanton infliction of pain.” Wilson

 v. Seiter, 501 U.S. 294, 297 (1991). An Eighth Amendment claim for the denial of adequate

 medical treatment is composed of two parts: (1) an objective component, which requires a

 plaintiff to show a “sufficiently serious” medical need; and (2) a subjective component, which

 requires the plaintiff to show the defendants acted with “deliberate indifference” to that need.

 Farmer v. Brennan, 511 U.S. 825, 834, 842 (1994). Negligence is insufficient to establish

 liability; deliberate indifference requires a mental state amounting to criminal recklessness.

 Santiago v. Ringle, 734 F.3d 585, 591 (6th Cir. 2013) (citing Farmer, 511 U.S. at 834, 839–40).

 Therefore, to establish an official’s liability, a prisoner must show that “the official knows of and

 disregards an excessive risk to inmate health or safety; the official must both be aware of facts




                                                   5
Case 3:21-cv-00133-TRM-DCP Document 7 Filed 05/12/21 Page 5 of 10 PageID #: 38
 from which the inference could be drawn that a substantial risk of serious harm exists, and he

 must also draw the inference.” Farmer, 511 U.S. at 837.

                1.      Medication

        Plaintiff contends that Nurse Denaikis threatened to (and presumably did) stop Plaintiff’s

 treatment for an infected tooth because he refused to drink water with his medication, and that

 Nurse Artz essentially affirmed that decision in her grievance response.

        The Court first notes that Nurse Artz cannot be held liable under § 1983 based solely on

 her grievance response in this case. See, e.g., Shehee v. Luttrell, 199 F.3d 295, 300 (6th Cir.

 1999) (finding that knowledge of a prisoner’s grievance and a failure to respond or remedy the

 complaint was insufficient to impose liability on supervisory personnel under § 1983). Rather, to

 incur any liability, Nurse Artz must have had some personal participation or acquiescence to the

 allegedly offensive conduct. See id. (citing Hays v. Jefferson Cnty., Ky., 668 F.2d 869, 874 (6th

 Cir. 1982)); see also Binay v. Bettendorf, 601 F.3d 640, 650 (6th Cir. 2010) (providing that

 “[e]ach defendant’s liability must be assessed individually based on his own actions” (citation

 omitted)); Frazier v. Michigan, 41 F. App’x 762, 764 (6th Cir. 2002) (providing that “a

 complaint must allege that the defendants were personally involved in the alleged deprivation of

 federal rights” to state a claim upon which relief may be granted under § 1983). Plaintiff has

 alleged no such facts against Nurse Artz.

        Regardless, to recover compensatory and punitive damages under the PLRA, it is not

 enough to establish an Eighth Amendment violation. A prisoner must also establish a “physical

 injury,” meaning an injury that is more than de minimis. Pierre v. Padgett, No. 18-12276, 2020

 WL 1650656, at *4 (11th Cir. Apr. 3, 2020); Flanory v. Bonn, 604 F.3d 249, 254 (6th Cir. 2010)

 (“[E]ven though the physical injury required by § 1997e(e) for a § 1983 claim need not be



                                                  6
Case 3:21-cv-00133-TRM-DCP Document 7 Filed 05/12/21 Page 6 of 10 PageID #: 39
 significant, it must be more than de minimis for an Eighth Amendment claim to go forward.”);

 see also 42 U.S.C. § 1997e(e) (“No Federal civil action may be brought by a prisoner confined in

 a jail, prison, or other correctional facility, for mental or emotional injury suffered while in

 custody without a prior showing of physical injury[.]”). Here, Plaintiff has not alleged that he

 suffered any injury as a result of the presumed discontinuation of treatment, much less one that is

 more than de minimis. Therefore, Plaintiff’s allegations against Defendants Denaikis and Artz

 fail to state a constitutional claim, and Plaintiff’s claim against these Defendants regarding the

 denial of medication will be DISMISSED.

                2.      UA Device

        The Court next considers Plaintiff’s allegation that Defendants have denied him access to

 medically necessary UA devices. Plaintiff’s only UA-related allegation against Defendants

 Hartsfield, Artz, and Hison is that these Defendants accused Plaintiff of failing to properly

 maintain his UA devices. Plaintiff has not presented any facts that these Defendants actually

 denied him medical treatment, and therefore, his allegations against these Defendants fail to state

 a cognizable § 1983 claim for the denial of medical care. See, e.g., Twombly, 550 U.S. at 555,

 570 (finding allegations that give rise to a mere possibility that a plaintiff might later establish

 undisclosed facts supporting recovery do not state a plausible claim for relief); Binay, 601 F.3d at

 650. Accordingly, Defendants Hartsfield, Artz, and Hison will be DISMISSED.

        Plaintiff also alleges that Deputies Perry and Brisk ignored his requests for a new UA

 device and failed to inform SHP staff of his need, and that Nurses Lawson and Hoffner were

 subjectively aware of Plaintiff’s need for additional or more sufficient UA devices and failed to

 provide them. Plaintiff additionally maintains that his supply of UAs is regulated through SHP

 policy rather than need, and that ACDF’s decision not to staff medical personnel from 10:00 p.m.



                                                    7
Case 3:21-cv-00133-TRM-DCP Document 7 Filed 05/12/21 Page 7 of 10 PageID #: 40
 through 7:00 a.m. has caused him to be denied constitutionally adequate care. Therefore, the

 Court will allow Plaintiff’s Eighth Amendment claim for the denial of medical treatment to

 proceed as to these Defendants.

        ACDF, however, is a building, not a “person” subject to § 1983 liability. See Cage v.

 Kent Cnty. Corr. Facility, No. 96-1167, 1997 WL 225647, at *1 (6th Cir. May 1, 1997) (stating

 that “[t]he district court also properly found that the jail facility named as a defendant was not an

 entity subject to suit under § 1983”). Nevertheless, the Court finds that Plaintiff may be able to

 state a claim against Anderson County, the municipality that controls ACDF. See Monell v.

 Dep’t of Soc. Servs, 436 U.S. 658, 708 (1978) (Powell, J., concurring) (explaining a municipality

 can only be held liable for harms that result from a constitutional violation when that underlying

 violation resulted from implementation of its official policies or established customs).

 Accordingly, the Clerk will be DIRECTED to terminate ACDF and substitute Anderson County

 as a Defendant.

        C.      Excessive Force

        Plaintiff next alleges that Deputies Perry and Brisk maced him on two separate occasions.

 The Court considers whether these allegations state a plausible claim for excessive force. In

 determining whether a prison official has violated the Eighth Amendment’s prohibition against

 excessive force, courts apply a two-part inquiry containing a subjective and an objective

 component: (1) “whether force was applied in a good faith effort to maintain and restore

 discipline or maliciously and sadistically for the very purpose of causing harm,” i.e. the

 subjective component; and (2) whether the conduct, in context, is sufficiently serious to offend

 “contemporary standards of decency,” i.e., the objective component. Hudson v. McMillan, 503

 U.S. 1, 6, 9 (1992).



                                                   8
Case 3:21-cv-00133-TRM-DCP Document 7 Filed 05/12/21 Page 8 of 10 PageID #: 41
        Here, Plaintiff concedes he was maced after he refused to comply with orders to clean up

 his cell, but there is no suggestion in the amended complaint that he was in any way physically

 combative or threatening at the time. Accepting Plaintiff’s allegations as true, the Court finds

 the use of mace under those circumstances states a plausible claim for excessive force against

 Defendants Perry and Brisk. Therefore, the Court will allow an excessive force claim against

 these Defendants to proceed.

 III.   CONCLUSION

        1.      The Clerk is DIRECTED to terminate the Anderson County Detention Facility
                and add Anderson County as a Defendant;

        2.      Plaintiff’s claim for the denial of medical care will PROCEED against
                Defendants SHP, Anderson County, Perry, Brisk, Hoffner, and Lawson;

        3.      Plaintiff’s claim for excessive force will PROCEED against Defendants Perry
                and Brisk;

        4.      The Clerk is hereby DIRECTED to send Plaintiff service packets (a blank
                summons and USM 285 form) for Defendants SHP, Anderson County, Perry,
                Brisk, Hoffner, and Lawson;

        5.      Plaintiff is ORDERED to complete the service packets and return them to the
                Clerk’s Office within twenty-one (21) days of entry of this memorandum and
                order. At that time, the summonses will be signed and sealed by the Clerk and
                forwarded to the U.S. Marshal for service;

        6.      Service on Defendants shall be made pursuant to Rule 4(e) of the Federal Rules of
                Civil Procedure and Rule 4.04(1) and (10) of the Tennessee Rules of Civil
                Procedure, either by mail or personally if mail service is not effective;

        7.      Plaintiff is NOTIFIED that failure to return the completed service packets within
                the time required will result in dismissal of this action for want of prosecution
                and/or failure to follow Court orders;

        8.      Defendants shall answer or otherwise respond to the complaint within twenty-one
                (21) days from the date of service. If any Defendant fails to timely respond to the
                complaint, any such failure may result in entry of judgment by default against that
                Defendant;

        9.      All remaining claims and Defendants are DISMISSED; and


                                                  9
Case 3:21-cv-00133-TRM-DCP Document 7 Filed 05/12/21 Page 9 of 10 PageID #: 42
       10.   Plaintiff is ORDERED to immediately inform the Court and Defendants or their
             counsel of record of any address changes in writing. Pursuant to Local Rule
             83.13, it is the duty of a pro se party to promptly notify the Clerk and the other
             parties to the proceedings of any change in his or her address, to monitor the
             progress of the case, and to prosecute or defend the action diligently. E.D. Tenn.
             L.R. 83.13. Failure to provide a correct address to this Court within fourteen (14)
             days of any change in address may result in the dismissal of this action.

       SO ORDERED.

                                           /s/ Travis R. McDonough
                                           TRAVIS R. MCDONOUGH
                                           UNITED STATES DISTRICT JUDGE




                                             10
Case 3:21-cv-00133-TRM-DCP Document 7 Filed 05/12/21 Page 10 of 10 PageID #: 43
